United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1049
                        ___________________________

                                 Timothy M. Harris

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

             Federal Express Corporation Long Term Disability Plan

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: August 17, 2021
                              Filed: August 20, 2021
                                  [Unpublished]
                                  ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

    Timothy Harris appeals following the district court’s1 adverse grant of
summary judgment in his Employee Retirement Income Security Act (ERISA) action

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
arising from the denial of long-term disability (LTD) benefits. Upon careful review,
see Carrow v. Standard Ins. Co., 664 F.3d 1254, 1258 (8th Cir. 2012) (de novo review
of grant of summary judgment; if plan reserves discretionary power to construe terms
or determine eligibility, administrator’s decision is reviewed for abuse of discretion),
we agree with the district court that appellee Federal Express Corporation Long Term
Disability Plan (the Plan) did not abuse its discretion in interpreting the term “any
compensable employment,” as its interpretation required more than a nominal ability
to work, and thus did not conflict with the Plan’s goals or with ERISA’s stated
purpose. See McClain v. Eaton Corp. Disability Plan, 740 F.3d 1059, 1067-68 (6th
Cir. 2014) (rejecting plaintiff’s argument that ability to do part-time sedentary work
was “pittance” that was insufficient to find her able to do other work under plan
definition of disability); Finley v. Special Agents Mut. Benefit Ass’n, Inc., 957 F.2d
617, 621 (8th Cir. 1992) (setting out factors to determine whether interpretation of
plan terms is reasonable). We also agree that the Plan did not abuse its discretion in
denying Harris’s claim for LTD benefits. See Johnston v. Prudential Ins. Co. of Am.,
916 F.3d 712, 715-16 (8th Cir. 2019) (because plan administrator had new evidence
supporting its decision to terminate LTD benefits, it did not err by not obtaining
vocational opinion); Carrow, 664 F.3d at 1259 (plan administrator was not bound by
Social Security Administration’s disability findings, and reports of treating and
consulting physicians constituted substantial evidence supporting plan administrator’s
decision that claimant was not disabled).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-